


110 HR 1671 IH: Public Service Academy Act of

U.S. House of Representatives
2007-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1671
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2007
			Mr. Moran of Virginia
			 (for himself, Mr. Shays,
			 Mr. Gonzalez,
			 Ms. Matsui,
			 Mr. Ortiz,
			 Mr. Doggett,
			 Mr. Hinojosa,
			 Ms. Norton,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Ms. DeGette,
			 Mr. McDermott,
			 Ms. Jackson-Lee of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Farr, Mr. Davis of Illinois,
			 Mr. Tom Davis of Virginia,
			 Mr. Lampson,
			 Mr. Thompson of Mississippi, and
			 Mr. Lewis of Georgia) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To establish the United States Public Service
		  Academy.
	
	
		1.Short titleThis Act may be cited as the
			 Public Service Academy Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)National disasters
			 such as the terrorist attacks on September 11, 2001, and Hurricane Katrina,
			 along with the United States' struggle against international terrorism, have
			 highlighted the importance of public service and the need for the United States
			 to improve its capacity to effectively handle future catastrophes, as well as
			 the daily challenges of life in a global society.
			(2)Young people in
			 the United States, particularly after the attacks on September 11, 2001, have a
			 strong ethic of public service. According to the Higher Education Research
			 Institute, more than 2/3 of the 2005 freshman class at
			 institutions of higher education in the United States expressed a desire to
			 serve others, the highest rate in a generation. Applications to private
			 programs such as Teach for America and City Year, publicly funded public
			 service programs within USA Freedom Corps, and religious mission trips have
			 increased dramatically since 2001. Yet with the increase in college tuition
			 causing the average college graduate to owe about $20,000 in student loan debt,
			 many students can afford to pursue public service only for short periods of
			 time, and avoid public service careers in favor of more lucrative
			 fields.
			(3)The aging of the
			 population of the United States and the subsequent retirement of the Baby
			 Boomer generation will create serious shortages in critically needed public
			 service positions at all levels of our society, as evidenced by the
			 following:
				(A)A recent study by
			 the Congressional Budget Office highlighted the graying of the Federal
			 work force, while the Partnership for Public Service warned of a
			 Federal brain drain as 44 percent of all Federal workers become
			 eligible to retire in the next 5 years.
				(B)The National
			 Center for Education Statistics estimates that more than 2,000,000 teachers
			 will be needed in the next 10 years due to teacher retirement and increased
			 student enrollment. The teacher shortages will particularly affect high-need
			 rural and inner-city local educational agencies.
				(C)More than 80
			 percent of the Nation’s 17,000 law enforcement agencies report that they cannot
			 fill needed positions due to a lack of qualified candidates.
				(D)In the aftermath
			 of Hurricane Katrina, personnel shortages were perhaps [the] most
			 difficult challenge for the Federal Emergency Management Agency,
			 according to a Congressional report on the Federal Government’s response to the
			 disaster.
				(E)The Bureau of Customs and Border Protection
			 has struggled to recruit and retain college-educated Border Patrol agents who
			 can speak Spanish and navigate the delicate cross-cultural interactions
			 inherent in the job.
				(4)There is a large
			 pool of untapped potential among young women who want to serve our country.
			 Although the military service academies are only 15 percent female, women
			 constitute a majority (57 percent) of college students nationwide. In service
			 organizations, women are an even larger majority: 58 percent of Peace Corps, 61
			 percent of City Year, and 71 percent of Teach for America participants are
			 women.
			(5)College students
			 in the United States lack adequate preparation in fields crucial to public
			 service, including international education and civic education, as evidenced by
			 the following:
				(A)According to the
			 bipartisan Commission on the Abraham Lincoln Study Abroad Fellowship Program
			 established under section 104 of division H of the Consolidated Appropriations
			 Act, 2004 (Public Law 108–199; 118 Stat. 435), students of the United States
			 often graduate from college without knowing a foreign language or having any
			 experience abroad. In the past 3 decades, the percentage of undergraduate
			 students of the United States studying a foreign language has dropped from 16
			 percent to 8.7 percent, and approximately 1 percent of such students
			 participate in a study abroad program.
				(B)Young adults of the
			 United States scored next to last in a recent National Geographic/Roper survey
			 of geographic knowledge.
				(C)A University of
			 Connecticut survey of 14,000 undergraduate students found a widespread lack of
			 civic literacy, with seniors barely outscoring freshmen on a test of basic
			 multiple choice questions about the history, foreign policy, economics, and
			 government of the United States.
				(D)The most recent
			 National Assessment of Educational Progress assessment of civic knowledge in
			 grade 12 found that only 25 percent of high school seniors had an
			 adequate knowledge of civics and government and 35 percent of
			 high school seniors had little or no knowledge of civics and government.
				(6)The United States
			 does not have a national undergraduate institution to promote public service
			 and develop well-trained, highly qualified civilian leaders.
			3.PurposeThe purpose of this Act is to establish a
			 United States Public Service Academy that will—
			(1)strengthen and
			 protect the United States by providing an annual influx of career-motivated
			 public servants and future leaders into the Nation's public
			 institutions;
			(2)be the first
			 national civilian institution of higher education in the United States;
			 and
			(3)provide
			 competitive, federally subsidized, public service-focused undergraduate
			 education to students from across the United States and the world.
			4.DefinitionsIn this Act:
			(1)Public
			 serviceThe term public service means employment
			 with, or work for, a public entity that is funded primarily by the Federal
			 Government or by a State or local government.
			(2)StateThe
			 term State means each of the several States of the United States
			 and the District of Columbia.
			5.Establishment
			(a)EstablishmentThere
			 is established in the Department of Homeland Security, a United States Public
			 Service Academy (referred to in this Act as the Academy), at the
			 location to be determined by an Act of Congress, for the instruction in and
			 preparation for public service of selected individuals, who shall be called
			 Academy students.
			(b)OrganizationThe
			 Secretary of the Department of Homeland Security shall prescribe the
			 organization of the Academy, in accordance with the requirements of this
			 section.
			(c)Key
			 positionsThere shall be at the Academy the following:
				(1)A
			 Superintendent.
				(2)A Dean of the
			 Academic Board, who is a permanent professor.
				(3)A Director of
			 Admissions.
				(4)A Director of
			 Placement.
				(d)Superintendent
				(1)AppointmentThe
			 President shall, by and with the advice and consent of the Senate, appoint the
			 Superintendent of the Academy, who shall serve for a 6-year term.
				(2)DutiesThe
			 Superintendent shall be responsible for the day-to-day operation of the Academy
			 and the welfare of the students, faculty, and staff of the Academy.
				(e)Dean of the
			 Academic Board
				(1)AppointmentThe
			 Superintendent shall appoint the Dean of the Academic Board as an additional
			 permanent professor from the permanent professors who have served as heads of
			 departments of instruction at the Academy, except that for the first year of
			 the Academy the Superintendent shall appoint the Dean of the Academic Board
			 from qualified applicants.
				(2)DutiesThe
			 Dean of the Academic Board shall perform such duties as the Superintendent may,
			 upon approval of the Board of Visitors, prescribe.
				6.Faculty and
			 departments
			(a)Number of
			 facultyThe Superintendent of the Academy may employ as many
			 professors, instructors, and lecturers at the Academy as the Superintendent
			 considers necessary to achieve academic excellence.
			(b)Faculty
			 compensationThe Superintendent may prescribe the compensation of
			 persons employed under this section. Compensation and benefits for faculty
			 members of the Academy shall be sufficiently competitive to achieve academic
			 excellence, as determined by the Superintendent.
			(c)Faculty
			 expectationsFaculty members shall—
				(1)possess academic
			 expertise and teaching prowess;
				(2)exemplify high
			 standards of conduct and performance;
				(3)be expected to
			 participate in the full spectrum of academy programs, including providing
			 leadership for the curricular and extracurricular activities of
			 students;
				(4)comply with the
			 standards of conduct and performance established by the Superintendent;
			 and
				(5)participate
			 actively in the development of the students through the enforcement of
			 standards of behavior and conduct, to be established in the Academy's rules and
			 regulations.
				(d)Department
			 titlesThe Superintendent may prescribe the titles of each of the
			 departments of instruction and the faculty of the Academy.
			7.Student
			 qualifications and requirements for admission
			(a)Student
			 qualificationsA student wishing to be admitted to the Academy
			 shall—
				(1)be 17 years of age
			 or older;
				(2)be unmarried;
			 and
				(3)have no
			 dependents, as defined in section 152(a) of the Internal Revenue Code of
			 1986.
				(b)Admission
			 requirementsA student wishing to be admitted to the Academy
			 shall fulfill the following requirements:
				(1)Earn a secondary
			 school diploma.
				(2)Take the SAT or
			 ACT or an equivalent college-level aptitude test.
				(3)Sit for a personal
			 interview with a representative of the Academy.
				(4)Any further
			 admissions requirements, as determined by the Director of Admissions.
				(c)Honor
			 codeA student wishing to be admitted to the Academy shall sign
			 an honor code developed by the Superintendent of the Academy and approved by
			 the Board of Visitors. A violation of the honor code may constitute a basis for
			 dismissal from the Academy.
			8.Appointment of
			 students
			(a)Nomination
			 processProspective applicants to the Academy for seats described
			 in paragraphs (1) and (3) of subsection (b) shall follow a nomination process
			 established by the Director of Admissions of the Academy that is similar to the
			 process used for admission to the military academies of the United States Armed
			 Forces.
			(b)Appointments
				(1)Nominees for
			 Congressional seats
					(A)Number of
			 seatsFor each incoming
			 first-year class at the Academy, the Director of Admissions shall reserve a
			 number of congressional seats in such class that is twice the number of
			 electoral votes for all States, except that such number of seats may be reduced
			 if the Superintendent of the Academy determines that a smaller class size is
			 necessary in order to gradually build the Academy to its full capacity.
					(B)Nominees required
			 per each senator and representativeEach member of the Senate or
			 the House of Representatives shall nominate a minimum of 5 candidates from the
			 State that the member represents for each incoming first-year class of the
			 Academy.
					(C)CompetitionIn
			 selecting students for the congressional seats in a first-year incoming class,
			 the Director of Admissions shall—
						(i)proportionally
			 allocate the congressional seats reserved under subparagraph (A) among the
			 States based on the number of electoral votes of each State; and
						(ii)for each
			 congressional seat allocated to a State, select a candidate that has been
			 nominated by a member of Congress from the State under subparagraph (B).
						(2)International
			 students
					(A)SeatsThe
			 Director of Admissions shall reserve, from the total number of seats in each
			 incoming first-year class of the Academy, not less than 5 percent of such total
			 for international students.
					(B)Tuition;
			 agreementIn order for an international student to attend the
			 Academy, the student's home country shall—
						(i)be responsible for
			 subsidizing the student's tuition, fees, room and board, and other expenses at
			 the Academy; and
						(ii)enter into an
			 agreement described in section 10(b) with the student.
						(3)Executive branch
			 nominees
					(A)SeatsThe
			 Director of Admissions shall reserve in each incoming first-year class of the
			 Academy not more than 25 seats for executive branch nominees.
					(B)NomineesThe
			 President shall nominate a minimum of 75 candidates to compete for the
			 executive branch seats.
					(4)Other
			 nomineesThe Director of Admissions shall reserve in each
			 incoming first-year class of the Academy not more than 75 seats for at-large
			 selections from the remaining pool of congressional nominees described in
			 paragraph (1)(B).
				9.Academic focus of
			 the United States Public Service Academy
			(a)Curriculum;
			 leadership
				(1)CurriculumEach
			 Academy student shall follow a structured curriculum that emphasizes—
					(A)the leadership
			 development system described under
			 paragraph (2); and
					(B)public
			 service.
					(2)LeadershipThe
			 leadership development system required under
			 paragraph (1) shall be a system that is
			 designed to motivate Academy students to seek leadership responsibilities upon
			 graduation and enable Academy students to think clearly, decide wisely, and act
			 decisively under pressure and in a variety of leadership situations. Such
			 system shall include concurrent and relevant coursework to create an interplay
			 between learning the science of leadership in the classroom and learning the
			 art of leadership outside the classroom.
				(b)Degree
				(1)Degree conferred
			 upon graduationUnder such conditions as the Board of Visitors
			 may prescribe, the Superintendent of the Academy may confer a baccalaureate of
			 science or baccalaureate of arts degree upon a graduate of the Academy.
				(2)MajorsEach
			 Academy student shall pursue a program of study for a baccalaureate of sciences
			 or a baccalaureate of arts degree in traditional liberal arts subjects.
				(c)Breadth of
			 required subject areas studiedEach Academy student shall take
			 courses in a broad array of subject areas as part of the student's program of
			 study.
			(d)Public service
			 concentrationNot later than the completion of the fourth
			 semester at the Academy, each Academy student shall choose a public service
			 concentration, which shall be the field in which the student ultimately will
			 serve upon graduation.
			(e)Public service
			 requirements before graduation
				(1)Public service
			 programmingEach Academy student shall participate in regular
			 programming related to public service, as determined by the Dean of the
			 Academic Board.
				(2)Public service
			 projectEach Academy student shall plan and implement a 1-year
			 public service project during the student's final year at the Academy.
				(f)Study abroad
			 requirements
				(1)In
			 generalEach Academy student shall spend not less than 6 weeks
			 engaged in a study abroad program approved by the Dean of the Academic
			 Board.
				(2)Classes in
			 preparation for study abroadIn preparation for the study abroad
			 program, each Academy student shall take courses in foreign languages and
			 international relations.
				(g)Summer learning
			 program requirementsFor each year of attendance at the Academy,
			 each Academy student shall spend an 8-week period during the summer
			 participating in a structured learning program established by the
			 Superintendent and the Dean of the Academic Board.
			10.Public service
			 requirements following graduation
			(a)Public service
			 agreementEach Academy student from the United States shall sign
			 an agreement with respect to the student's length of public service to the
			 United States. The agreement shall provide that the student agrees to the
			 following:
				(1)The student will
			 complete the course of instruction at the Academy, culminating in graduation
			 from the Academy.
				(2)Unless the student
			 pursues graduate education under subsection (h), upon graduation from the
			 Academy, the student—
					(A)will accept a
			 public service assignment under subsection (g), if tendered, at the assigned
			 location; and
					(B)will serve in the
			 public service assignment for not less than the 5 years immediately following
			 the first day of the assignment.
					(b)International
			 student agreementEach international Academy student who was
			 selected for the Academy under section 8(b)(2) shall sign an agreement with the
			 student's home country regarding employment in the national or local government
			 of such country that meets the same conditions set forth in subsection
			 (a).
			(c)Failure to
			 graduateAn Academy student who has completed a minimum of 4
			 semesters at the Academy but fails to fulfill the Academy's requirements for
			 graduation within 4 years shall be—
				(1)dishonorably
			 discharged from the Academy; and
				(2)obligated to repay the Academy for the
			 costs of the student's education incurred during each semester that the student
			 was enrolled in the Academy.
				(d)Failure to accept
			 or complete assigned public service
				(1)In
			 generalA delinquent graduate shall be—
					(A)designated a
			 dishonorable graduate of the Academy; and
					(B)obligated to repay the Academy for the
			 costs of the delinquent graduate's education (including the costs of any
			 graduate education paid for under this Act), except that the amount of
			 financial responsibility under this subparagraph shall be reduced by 10 percent
			 for each year of public service under subsection (a)(2) completed by the
			 delinquent graduate.
					(2)Definition of
			 delinquent graduateIn this subsection, the term delinquent
			 graduate means a graduate of the Academy who violates the agreement
			 entered into under subsection (a) by—
					(A)not accepting the
			 graduate's public service assignment upon graduation from the Academy;
			 or
					(B)not completing the
			 required years of public service in the assignment due to—
						(i)voluntarily
			 quitting the assignment; or
						(ii)being fired from
			 the assignment.
						(e)ExceptionsThe
			 Superintendent may provide for the partial or total waiver or suspension of any
			 public service or payment obligation by an individual under this section
			 whenever compliance by the individual with the obligation is impossible or
			 deemed to involve extreme hardship to the individual, or if enforcement of such
			 obligation with respect to the individual would be unconscionable.
			(f)Student salaries
			 and benefitsThe Academy
			 shall not be responsible for the salaries and benefits of graduates of the
			 Academy while the graduates are fulfilling the public service assignment under
			 this section. All salaries and benefits shall be paid by the employer with whom
			 the Academy graduate is placed.
			(g)Determining
			 student public service assignments
				(1)In
			 generalThe Superintendent, acting through the Director of
			 Placement, shall place each graduating student in a public service assignment,
			 which shall consist of—
					(A)civil service
			 employment at the Federal, State, or local level; or
					(B)civilian service
			 in the United States Armed Forces.
					(2)FactorsIn
			 making an assignment under
			 paragraph (1), the Director of Placement
			 shall assess the following factors:
					(A)National security
			 needs.
					(B)State and local
			 community needs.
					(C)The student's
			 experience.
					(D)The student's
			 academic performance.
					(3)Review and
			 approval of student assignmentsThe Superintendent shall review
			 and approve each graduating Academy student's public service assignment.
				(h)Graduate
			 educationAn Academy student and the Superintendent may modify
			 the agreement under subsection (a) to provide that—
				(1)the Academy
			 shall—
					(A)subsidize an
			 Academy student's graduate education at a public institution; and
					(B)postpone the
			 public service assignment required under subsection (a)(2); and
					(2)the student
			 shall—
					(A)accept a public
			 service assignment under subsection (g) upon the student's completion of the
			 graduate program; and
					(B)add 2 additional
			 years to the student's public service commitment required under the agreement
			 described in subsection (a) for every year of subsidized graduate
			 education.
					11.Review and
			 oversight
			(a)Board of
			 visitors
				(1)EstablishmentThere
			 shall be established a Board of Visitors for the Academy (referred to in this
			 Act as the Board of Visitors) to oversee the Academy and to
			 inquire into the efficiency and effectiveness of the operations of the
			 Academy.
				(2)MembershipThe
			 Board of Visitors shall consist of not more than 15 members, including the
			 Secretary of the Department of Homeland Security. The remaining members of the
			 Board of Visitors shall be appointed by the President, by and with the advice
			 and consent of the Senate.
				(3)Visits;
			 reports
					(A)Annual
			 visitsIn order to ensure the efficiency and effectiveness of the
			 Academy, the Board of Visitors shall annually visit the Academy. A majority of
			 the members of the Board of Visitors shall be present for such annual
			 visit.
					(B)Additional
			 visitsThe Board, or any member of the Board, may visit the
			 Academy in addition to the annual visit described in subparagraph (A) with the
			 approval of the Superintendent.
					(C)Annual
			 reportsNot later than 60 days after an annual visit described in
			 subparagraph (A), the Board of Visitors shall prepare and submit an annual
			 report regarding the operations of the Academy to the President and
			 Congress.
					(b)SuperintendentNot
			 later than November 30 of each year, using data as of September 30 of such
			 year, the Superintendent shall provide to the President and Congress a report
			 assessing the progress of, and changes at, the Academy in the following
			 areas:
				(1)Recruitment and
			 admissions.
				(2)Faculty
			 compensation.
				(3)Curriculum.
				(4)Resources and
			 facilities.
				(5)Attrition and
			 graduation.
				(6)Public service
			 placement.
				12.Funding the
			 United States Public Service Academy
			(a)Fully subsidized
			 educationEach Academy student's tuition at the Academy shall be
			 fully subsidized.
			(b)Public-private
			 partnershipThe Academy will be a public-private partnership,
			 funded as follows:
				(1)Public
			 fundsFederal funds shall provide not more than 80 percent of the
			 costs of the Academy for a fiscal year.
				(2)Private
			 fundsThe non-Federal share of the costs of the Academy for a
			 fiscal year shall be raised by Academy officials, and may be in cash or in
			 kind, including services, supplies, or equipment.
				(c)Uses of
			 funds
				(1)Opening the
			 AcademyFor each of the first
			 2 fiscal years for which funds are appropriated under section 14, the
			 Superintendent shall use funds available to carry out this Act, including
			 private funds described in subsection (b)(2), to acquire land, construct
			 facilities, recruit faculty and students, hire employees, and develop curricula
			 in preparation for the opening of the Academy.
				(2)Continuing
			 operationsFor each of the 4
			 subsequent fiscal years following the second fiscal year described in
			 subsection (c) for which funds are appropriated under section 14, the
			 Superintendent shall use funds available to carry out this Act, including
			 private funds described in subsection (b)(2), to fund the Academy as it grows
			 one class at a time into a 4-year institution.
				13.Use of certain
			 gifts to the Academy
			(a)Gifts not
			 exceeding $20,000Under regulations prescribed by the Secretary
			 of the Department of Homeland Security, the Superintendent may accept, hold,
			 administer, invest, and spend any gift, devise, or bequest of personal property
			 of a value of $20,000 or less made to the United States on the condition that
			 such gift, devise, or bequest be used for the benefit of the Academy or any
			 entity thereof. The Superintendent may pay or authorize the payment of all
			 reasonable and necessary expenses in connection with the conveyance or transfer
			 of a gift, devise, or bequest under this section.
			(b)Gifts exceeding
			 $20,000The Board of Visitors may accept, hold, administer,
			 invest, and spend any gift, devise, or bequest of personal property of a value
			 of more than $20,000 made to the United States on the condition that such gift,
			 devise, or bequest be used for the benefit of the Academy or any entity
			 thereof. The Board of Visitors may pay or authorize the payment of all
			 reasonable and necessary expenses in connection with the conveyance or transfer
			 of a gift, devise, or bequest under this section.
			14.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $164,000,000 for fiscal
			 year 2008, and such sums as may be necessary for each of the 5 succeeding
			 fiscal years.
		
